         Case 3:18-cv-00437-HZ          Document 88       Filed 06/27/19     Page 1 of 3




JEAN E. WILLIAMS, Deputy Assistant Attorney General
SETH M. BARSKY, Chief
S. JAY GOVINDAN, Assistant Chief
MICHAEL R. EITEL, Senior Trial Attorney
KAITLYN POIRIER, Trial Attorney (TN Bar # 034394)
U.S. Department of Justice
Environment & Natural Resources Division
Wildlife & Marine Resources Section
Ben Franklin Station, P.O. Box 7611
Washington, D.C. 20044-7611
Telephone: (202) 307-6623
Facsimile: (202) 305-0275
Email: kaitlyn.poirier@usdoj.gov; michael.eitel@usdoj.gov

Attorneys for Federal Defendants


                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION


NORTHWEST ENVIRONMENTAL                               Case No.: 3:18-cv-00437-HZ
DEFENSE CENTER, et al.,
                                                      NOTICE OF FILING THE ADMINISTRATIVE
       Plaintiffs,                                    RECORDS
               v.

U.S. ARMY CORPS OF ENGINEERS, et al.,

       Defendants,

and

CITY OF SALEM and MARION COUNTY,

       Defendant-Intervenors.


       Pursuant to LR 5-2(e)(1)(B), Federal Defendants the United States Army Corps of Engineers

(“Corps”) and National Marine Fisheries Service (“NMFS”) hereby notify the Court that they are

filing administrative records in the above-captioned matter. Federal Defendants sent an original and



Notice of Filing the Administrative Record - 1
              Case 3:18-cv-00437-HZ              Document 88          Filed 06/27/19   Page 2 of 3




a Chamber’s copy of NMFS’s completed administrative record—which includes the index,

certification, and other documents—on a CD-ROM to the Clerk’s Office today via overnight mail.

Federal Defendants also sent the original and a Chamber’s copy of the Corps’ first batch of

administrative record documents, which are located on an external hard drive.1 As Federal

Defendants explained in our unopposed motion to modify the administrative record deadline, ECF

86, the Corps will provide the second batch of administrative record documents, a certification of

the administrative record, and a privilege log by July 19, 2019.

           Federal Defendants also served these administrative records to Plaintiffs’ and Defendant-

Intervenors’ counsel via overnight mail.

    Dated: June 27, 2019

                                              JEAN E. WILLIAMS, Deputy Assistant Attorney General
                                              SETH M. BARSKY, Section Chief
                                              S. JAY GOVINDAN, Assistant Section Chief

                                              KAITLYN POIRIER, Trial Attorney (TN Bar # 034394)
                                              U.S. Department of Justice
                                              Environment & Natural Resources Division
                                              Wildlife & Marine Resources Section
                                              Ben Franklin Station, P.O. Box 7611
                                              Washington, D.C. 20044-7611
                                              Telephone: (202) 307-6623
                                              Facsimile: (202) 305-0275
                                              Email: kaitlyn.poirier@usdoj.gov

                                              /s/ Michael R. Eitel
                                              MICHAEL R. EITEL, Senior Trial Attorney
                                              U.S. Department of Justice
                                              Environment & Natural Resources Division
                                              Wildlife & Marine Resources Section
                                              999 18th Street, South Terrace 370
                                              Denver, Colorado 80202
                                              Telephone: (303) 844-1479
                                              Fax: (303) 844-1350
                                              Email: michael.eitel@usdoj.gov

                                              Attorneys for Federal Defendants

1
    The Corps used an external hard drive due to the record’s size.


Notice of Filing the Administrative Record - 2
            Case 3:18-cv-00437-HZ          Document 88        Filed 06/27/19      Page 3 of 3




                                    CERTIFICATE OF SERVICE
          I certify that on June 27, 2019, the foregoing was electronically filed through the Court’s

electronic filing system, which will generate automatic service on all parties enrolled to receive such

notice.
                                          /s/ Kaitlyn Poirier
                                          Kaitlyn Poirier
                                          Trial Attorney, U.S. Department of Justice




Notice of Filing the Administrative Record - 3
